Case 8:21-cv-00428-JLS-KES Document 1-1 Filed 03/08/21 Page 1 of 20 Page ID #:53

                                                                                                        Service of Process
                                                                                                        Transmittal
                                                                                                        02/05/2021
                                                                                                        CT Log Number 539007902
    TO:         Renee Martin
                Herc Rentals Inc.
                27500 RIVERVIEW CENTER BLVD, BUILDING 7
                BONITA SPRINGS, FL 34134

    RE:         Process Served in California

    FOR:        Herc Rentals Inc. (Domestic State: DE)




    ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

    TITLE OF ACTION:                                  HUMBERTO MIRELES, PLTF. vs. HERC RENTALS INC., ET AL., DFTS.
    DOCUMENT(S) SERVED:                               -
    COURT/AGENCY:                                     None Specified
                                                      Case # 30202101182604CUOECJC
    ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Los Angeles, CA
    DATE AND HOUR OF SERVICE:                         By Process Server on 02/05/2021 at 02:52
    JURISDICTION SERVED :                             California
    APPEARANCE OR ANSWER DUE:                         None Specified
    ATTORNEY(S) / SENDER(S):                          None Specified
    ACTION ITEMS:                                     CT has retained the current log, Retain Date: 02/05/2021, Expected Purge Date:
                                                      02/10/2021

                                                      Image SOP

                                                      Email Notification, Renee Martin renee.martin@hercrentals.com

    REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                      818 West 7th Street
                                                      Los Angeles, CA 90017
                                                      866-401-8252
                                                      EastTeam2@wolterskluwer.com
    The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
    relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
    of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
    advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
    therein.




                                                                                                        Page 1 of 1 / NK
Case 8:21-cv-00428-JLS-KES Document 1-1 Filed 03/08/21 Page 2 of 20 Page ID #:54


                                                              Wolters Ktuwer

                      PROCESS SERVER DELIVERY DETAILS




Date:                    Fri, Feb 5, 2021

Server Name:             Dion Jones




Entity Served            HERC RENTALS INC.

Agent Name               CT CORPORATION SYSTEM

Case Number              30-2021-01182604-CU-OE-GC

Jurisdiction             CA
      Case 8:21-cv-00428-JLS-KES
               Electronically Filed by Superior Document      1-1 Filed
                                                Court of California, County03/08/21     Page 3 of04:50:30
                                                                            of Orange, 02/03/2021  20 PagePM. ID #:55
   30-2021
         : 01.11.82604,CU,OE-CJC - ROA #4 - DAyID.11,-YAWkSAKIT-Clerk of the Court By Randi Baker,-Deputy Clerk.

                                                                                                                                                        SUM-100

                                               SUMMONS                                                                     (
                                                                                                                               FOR COURT USE ONLY
                                                                                                                            SOLO PARR USO DE LA CORTE)
                                        (CITACION JUDICIAL).
  NOTICE TO DEFENDANT:
 (AVISO AL DEMANDADO):
  HERC RENTALS INC., HERC HOLDINGS INC.
  and DOES 1 through 50, inclusive
 YOU ARE BEING SUED BY PLAINTIFF:
 (LO ESTA DEMANDANDO EL DEMANDANTE):
   HUMBERTO MIRELES
   NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
   below.
      You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
   served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
   case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
   Online Self-Help Center (www.courtinfo.ca.gov/selthelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
   court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
   be taken without further warning from the court.
      There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
   referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
   these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org), the California Courts Online Self-Help Center
  (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
   costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
   jAVISO!Lo han demandado. Si no responde dentro de 30 dies, la code puede decidir en su contra sin escuchar su version. Lea la informacien a
   continuacion.
      Tiene 30 DiAS DE CALENDARIO despues de que le entreguen esta citaciOn y papeles legales para presentar una respuesta por escrito en esta
   code y hacer que se entregue una copia al demandante. Una carta o una Ilamada teletbnica no lo protegen. Su respuesta por escrito tiene que estar
   en formato legal correcto si desea que procesen su caso en la code. Es posible que haya un formulario que usted pueda usar pare su respuesta.
  Puede encontrar estos formularies de la coney mas informaciOn en el Centre de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
   biblioteca de leyes de su condado o en la code que le quede mas cerca. Si no puede pager la cuota de presentacien, pida al secretario de la code que
   le de un formulario de exencien de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la code le podra
   guitar su sue/do, dinero y bienes sin mas advertencia.
      Hay otros requisites legales. Es recomendable que Ilame a un abogado inmediatamente. Si no conoce a un abogado, puede Ilamar a un servicio de
   remision a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisites pare obtener se,vicios legales gratuitos de un
   programa de servicios legales sin fines de lucre. Puede encontrar estos grupos sin fines de lucre en el sitio web de California Legal Services,
  (www.lawhelpcalifomia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniendose en contacto con la code o el
   colegio de abogados locales. AVISO: Por ley, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
   cualquier recuperacion de $10,000 6 mas de valor recibida mediante un acuerdo o una concesien de arbitrate en un caso de derecho civil. Tiene que
   pagar el gravamen de la code antes de que la corte pueda desechar el caso.
  The name and address of the court is:                                                                    CASE NUMBER:(NOmero del Caso):
 (El nombre y direcciOn de la corte es):                                                                            30-2021-01182604-CU-0E-CJC
  Orange County Superior Court                                                                                              Judge Stephanie George
  Central Justice Center, 700 Civic Center Drive West, Santa Ana, CA 92701
   The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is: (El nombre, la direcciOn ye!nilinero
   de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
   Daniel P. Stevens(SBN 164277), STEVENS & McMILLAN, 335 Centennial Way, Tustin, CA 92780 Tel: (714)730-1000
  DATE:                                                                       Clerk, by                                    r.r.
                                                                                                                             4                          , Deputy
         02/03/2021      DAVID H. YAMASAKI, Clerk of the Court                                                                      Randi Baker
 (Fech)a                                                                      (Secretario)                                                              (Adjunto)
 (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
 (Para prueba de entrega de esta citatiOn use el formulario Proof of Service of Summons,(POS-010).)
                                   NOTICE TO THE PERSON SERVED: You are served
                                          1. -
                                             1 1 as an individual defendant.
                                          2. I—I as the person sued under the fictitious name of (specify):

                                          3. I x    on behalf of(specify): HERC RENTALS INC.,
                                               under: x CCP 416.10 (corporation)                              I—I CCP 416.60(minor)
                                                     nl CCP 416.20 (defunct corporation)                          CCP 416.70(conservatee)
                                                     T-1 CCP 416.40 (association or partnership)                  CCP 416.90 (authorized person)
                                                           other (specify):
                                          4.        by personal delivery on (date)                                                                          Page 1 of 1
   Form Adopted for Mandatory Use                                       SUMMONS                                                   Code of Civil Procedure §§ 412.20, 465
   Judicial Council of California                                                                                                                     www.courts.ca.gov
-- SUM-100 [Rev. July 1,2009] -     =
   Case 8:21-cv-00428-JLS-KES
          Electronically Filed by SuperiorDocument     1-1 Filed
                                          Court of California, County03/08/21     Page 4 of04:50:30
                                                                      of Orange, 02/03/2021 20 Page PM. ID #:56
30-2021-01182604-CU-0E-CJC - ROA # 3- DAVIID H. YAMASAKI, Clerk of the Court By Randi Baker, Deputtafil6
  ATTORNEY OR PARTY WITHOUT ATTORNEY(Name, State Bar number, and address):
                                                                                                                              FOR COURT USE ONLY
  Daniel P. Stevens(SBN 164277)
  Stevens & McMillan
  335 Centennial Way, Tustin, CA 92780
            TELEPHONE NO..    (714)730-1000                    FAX NO.(Optional):   (714)730-1067
     ATTORNEY FOR (Name):     Plaintiff Humberto Mireles
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
   STREET ADDRESS:     700 Civic Center Drive West
   MAILING ADDRESS:
  CITY AND ZIP CODE: Santa   Ana, CA 92701
      BRANCH NAME:     Central Justice Center
  CASE NAME:
   HUMBERTO MIRELES v. HERC RENTALS INC., HERC HOLDINGS INC., et al.
         CIVIL CASE COVER SHEET                                 Complex Case Designation                      CASE NUMBER:

  MI Unlimited                     MI Limited             h           Counter   I            I Joinder
                                                                                                    30-2021-0118261:14-CU-OE-CiC
         (Amount                         (Amount
                                                        Filed with first appearance by defendant JUDGE:
         demanded                        demanded is                                                     judge Stephanie George
         exceeds $25,000)                                   (Cal. Rules of Court, rule 3.402)     DEPT:
                                         $25,000)
                                          Items 1-6 below must be completed (see Instructions on page 2).
  1. Check one box below for the case type that best describes this case:
      Auto Tort                                            Contract                                        Provisionally Complex Civil Litigation
                                                                                                          (Cal. Rules of Court, rules 3.400-3.403)
            Auto(22)                                       I    1   Breach of contract/warranty (06)
            U• ninsured motorist(46)                      -
                                                          1   1 Rule 3.740 collections(09)                -
                                                                                                          I 7 Antitrust/Trade regulation (03)
      Other PI/PD/WD (Personal Injury/Property
                                                          I I Other collections(09)                       E J Construction defect(10)
      Damage/Wrongful Death) Tort                                                                                Mass tort(40)
                                                          1---1 Insurance coverage(18)
          Asbestos (04)                                                                                          Securities litigation (28)
                                                        ral Other contract(37)
      -
      1 7 P• roduct liability (24)                                                                             Environmental/Toxic tort (30)
                                                        Real Property
      I—I M• edical malpractice (45)                                                                            Insurance coverage claims arising from the
                                                              Eminent domain/Inverse
                                                                                                               above listed provisionally complex case
      FT O• ther PI/PDAND (23)                                condemnation (14)
                                                                                                               types(41)
       Non-PI/PD/WD (Other)Tort                         F-1 W• rongful eviction (33)                      Enforcement of Judgment
            Business tort/unfair business practice (07)    r--1
                                                              Other real property (26)                         Enforcement of judgment(20)
            Civil rights (08)                           Unlawful Detainer
                                                                                                          Miscellaneous Civil Complaint
                Defamation (13)                                     Commercial(31)
                                                                                                                 RICO (27)
                Fraud (16)                                 r-i R• esidential(32)                          r 1    O• ther complaint(not specified above)(42)
                Intellectual property (19)                 1--1   D• rugs(38)
                                                                                                          Miscellaneous Civil Petition
                Professional negligence (25)               Judicial Review
                                                                    Asset forfeiture (05)                        P• artnership and corporate governance (21)
            I
           Other non-PI/PD/WD tort(35)
      Employment                                                    Petition re: arbitration award (11)   I      Other petition (not specified above)(43)
           Wrongful termination (36)                                Writ of mandate (02)
        x I Other employment(15)                          ni Other judicial review (39)
 2. This case I      I is    -1 1 is not     complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
    factors requiring exceptional judicial management:
    a. 1:= Large number of separately represented parties          d. ni Large number of witnesses
    b. ni Extensive motion practice raising difficult or novel e.           I Coordination with related actions pending in one or more
              issues that will be time-consuming to resolve                   courts in other counties, states, or countries, or in a federal
    c. ED Substantial amount of documentary evidence                          court
                                                                   f.         Substantial postjudgment judicial supervision
 3. Remedies sought(check all that apply):a. I x monetary b                nonmonetary; declaratory or injunctive relief c. F1 punitive
 4. Number of causes of action (specify): Five (5)
 5. This case - I 1 is              is not   a class action suit.
 6. If there are any known related cases, file and serve a notice of related case.(You may use form CM-015.)
 Date: February 3, 2021
 Daniel P. Stevens
                             (TYPE OR PRINT NAME)                                                              (SIGNATURE OF PARTYERATTORNEY FOR PARTY)
                                                                              NOTICE
  • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
    under the Probate Code, Family Code, or Welfare and Institutions Code).(Cal. Rules of Court, rule 3.220.) Failure to file may result
    in sanctions.
  • File this cover sheet in addition to any cover sheet required by local court rule.
  • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
    other parties to the action or proceeding.
  • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                               Pane lot 2
 Form Adopted for Mandatory Use                                                                                   Cal. Rules of Court, rules 2.39 3.220, 3.409-3.403. 3.740;
 Judicial Council of California
                                                               CIVIL CASE COVER SHEET                                     Cal. Standards of Judicial Administration, std. 3.10
 CM-010[Rey. July 1,2007)                                                                                                                                 www.courts.ca.gov
     Case 8:21-cv-00428-JLS-KES Document 1-1 Filed 03/08/21 Page 5 of 20 Page ID #:57
                             INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET                                                             CM-010
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money owed
in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in which
property, services, or money was acquired on credit. A collections case does not include an action seeking the following:(1)tort
damages,(2) punitive damages,(3) recovery of real property,(4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                     CASE TYPES AND EXAMPLES
 Auto Tort                                      Contract
                                                Con                                                Provisionally Complex Civil Litigation (Cal.
    Auto (22)—Personal Injury/Property              Breach of Contract/Warranty
                                                                     t              ty (06)        Rules of Court Rules 3.400-3.403)
           Damage/Wrongful Death                        Breach of Rental/Lease                           Antitrust/Trade Regulation (03)
        Uninsured Motorist (46)(if the                       Contract (not unlawful detainer             Construction Defect (10)
                                                                 or wrogu  n f l eviction)
                                                                                        n)               Claims Involving Mass Tort(40)
        case involves an uninsured
         motorist claim subject to                      Contract/Warranty Breach—Seller                  Securities Litigation (28)
        arbitration, check this item                         Plaintiff (not fraud or negligence)         Environmental/Toxic Tort(30)
        instead of Auto)                                Negligent Breach of Contract/                    Insurance Coverage Claims
 Other PI/PD/WD (Personal Injury/                            Warranty                                          (arising from provisionally complex
 Property DamageNVrongful Death)                        Other Breach of Contract/Warranty                       case type listed above)(41)
 Tort                                               Collections (e.g., money owed, open            Enforcement of Judgment
     Asbestos (04)                                      book accounts)(09)                            Enforcement of Judgment (20)
         Asbestos Property Damage                       Collection Case—Seller Plaintiff                   Abstract of Judgment(Out of
         Asbestos Personal Injury/                      Other Promissory Note/Collections                        County)
               Wrongful Death                                Case                                     Confession of Judgment (non-
     Product Liability (not asbestos or             Insurance Coverage (not provisionally                   domestic relations)
          toxic/environmental)(24)                      complex)(18)                                  Sister State Judgment
     Medical Malpractice (45)                           Auto
                                                        Au S  Subrogation
                                                                 b       ti                           Administrative Agency Award
           Medical Malpractice—                                Coverage
                                                        Other Coveg                                       (not unpaid taxes)
                Physicians & Surgeons               Other Contract
                                                               t t(37)                                 Petition/Certification of Entry of
     Other Professional Health Care                     Contractual Fraud                                   Judgment on Unpaid Taxes
              Malpractice                               Other Contract Dispute                         Other Enforcement of Judgment
     Other PUPDNVD (23)                         Real Property                                                 Case
           Premises Liability (e.g., slip           Em
                                                    Eminentt D          /I                         Miscellaneous Civil Complaint
                and fall)                               Condemnation (14)                              RICO (27)
           Intentional Bodily Injury/PD/VVD         Wrongful Eviction(33)                              Other Complaint (not specified
                (e.g., assault, vandalism)         Other Real Property (e.g., quiet title)(26)               above)(42)
           Intentional Infliction of                    Writ of Possession of Real Property                  Declaratory Relief Only
                Emotional Distress                      Mortgage Foreclosure                                 Injunctive Relief Only (non-
           Negligent Infliction of                      Quiet Title                                               harassment)
                 Emotional Distress                     Other Real Property (not eminent                     Mechanics Lien
           Other PI/PD/WD                               domain, landlord/tenant, or                          Other Commercial Complaint
 Non-PI/PD/WD (Other) Tort                              foreclosure)                                              Case (non-tort/non-complex)
     Business Tort/Unfair Business              Unlawful Detainer                                            Other Civil Complaint
          Practice (07)                            Commercial (31)                                                (non-tort/non-complex)
     Civil Rights (e.g., discrimination,            Residential
                                                    Res         (32)                               Miscellaneous Civil Petition
            false arrest)(not civil                 Drugs (38)(if the case involves illegal            Partnership and Corporate
            harassment)(08)                        drugs, check this item; otherwise,                       Governance (21)
     Defamation (e.g., slander, libel)             report as Commercial or Residential)                Other Petition (not specified
           (13)                                 Judicial Review                                            above)(43)
     Fraud (16)                                     Asset Forfeiture (05)                                  Civil Harassment
     I ntellectual Property (19)                   Petition Re: Arbitration Award (11)                     Workplace Violence
     Professional Negligence (25)                   Writ of Mandate t (02)                                  Elder/Dependent Adult
                                                        Writ—Administrative Mandamus
          Legal Malpractice                                                                                      Abuse
          Other Professional Malpractice                Writ—Mandamus on Li me       it Court
                                                                                         Cou                Election Contest
               (not medical or legal)                      Case Matter                                      Petition for Name Change
     Other Non-PUPD/WD Tort (35)                        Writ—Other Limited Court Case                      Petition for Relief From Late
 Employment                                                Review                                                Claim
     Wrongful Termination (36)                     Other Judicial Review (39)                              Other Civil Petition
     Other Employment(15)                               Review of Health Officer Order
                                                        Notice of Appeal—Labor
                                                             Commissioner Appeals
CM-010[Rev. July 1.20071                                                                                                                   Page 2 0t2
                                                        CIVIL CASE COVER SHEET
Case 8:21-cv-00428-JLS-KES Document 1-1 Filed 03/08/21 Page 6 of 20 Page ID #:58




                                  SUPERIOR COURT OF CALIFORNIA
                                       COUNTY OF ORANGE

                          ALTERNATIVE DISPUTE RESOLUTION(ADR)
                                 INFORMATION PACKAGE


   NOTICE TO PLAINTIFF(S) AND/OR CROSS-COMPLAINANT(S):

   Rule 3.221(c) of the California Rules of Court requires you to serve a copy of the
   ADR Information Package along with the complaint and/or cross-complaint.

                                  California Rules of Court —Rule 3.221
                          Information about Alternative Dispute Resolution(ADR)

  (a) Each court shall make available to the plaintiff, at the time of filing of the complaint,
   an ADR Information Package that includes, at a minimum, all of the following:

      (1) General information about the potential advantages and disadvantages of ADR
      and descriptions of the principal ADR processes.

      (2) Information about the ADR programs available in that court, including citations to
       any applicable local court rules and directions for contacting any court staff
       responsible for providing parties with assistance regarding ADR.

      (3) Information about the availability of local dispute resolution programs funded
       under the Dispute Resolutions Program Act (DRPA), in counties that are
       participating in the DRPA. This information may take the form of a list of the
       applicable programs or directions for contacting the county's DRPA coordinator.

      (4) An ADR stipulation form that parties may use to stipulate to the use of an ADR
       process.

  (b) A court may make the ADR Information Package available on its website as long as
   paper copies are also made available in the clerk's office.

  (c) The plaintiff must serve a copy of the ADR Information Package on each defendant
   along with the complaint. Cross-complainants must serve a copy of the ADR
   Information Package on any new parties to the action along with the cross-complaint.




   L1200 Rev. Dec. 2019                                                                   Page 1 of4
Case 8:21-cv-00428-JLS-KES Document 1-1 Filed 03/08/21 Page 7 of 20 Page ID #:59




                                 SUPERIOR COURT OF CALIFORNIA
                                      COUNTY OF ORANGE

                                              ADR Information

  Introduction.

  Most civil disputes are resolved without filing a lawsuit, and most civil lawsuits are resolved without a trial.
  The courts and others offer a variety of Alternative Dispute Resolution (ADR) processes to help people
  resolve disputes without a trial. ADR is usually less formal, less expensive, and less time-consuming than
  a trial. ADR can also give people more opportunity to determine when and how their dispute will be
  resolved.

  BENEFITS OF ADR.

  Using ADR may have a variety of benefits, depending on the type of ADR process used and the
  circumstances of the particular case. Some potential benefits of ADR are summarized below. -

  Save Time. A dispute often can be settled or decided much sooner with ADR; often in a matter of
  months, even weeks, while bringing a lawsuit to trial can take a year or more.

  Save Money. When cases are resolved earlier through ADR, the parties may save some of the money
  they would have spent on attorney fees, court costs, experts' fees, and other litigation expenses.

  Increase Control Over the Process and the Outcome. In ADR, parties typically play a greater role in
  shaping both the process and its outcome. In most ADR processes, parties have more opportunity to tell
  their side of the story than they do at trial. Some ADR processes, such as mediation, allow the parties to
  fashion creative resolutions that are not available in a trial. Other ADR processes, such as arbitration,
  allow the parties to choose an expert in a particular field to decide the dispute.

  Preserve Relationships. ADR can be a less adversarial and hostile way to resolve a dispute. For
  example, an experienced mediator can help the parties effectively communicate their needs and point of
  view to the other side. This can be an important advantage where the parties have a relationship to
  preserve.

  Increase Satisfaction. In a trial, there is typically a winner and a loser. The loser is not likely to be
  happy, and even the winner may not be completely satisfied with the outcome. ADR can help the parties
  find win-win solutions and achieve their real goals. This, along with all of ADR's other potential
  advantages, may increase the parties' overall satisfaction with both the dispute resolution process and the
  outcome.

  Improve Attorney-Client Relationships. Attorneys may also benefit from ADR by being seen as problem-
  solvers rather than combatants. Quick, cost-effective, and satisfying resolutions are likely to produce
  happier clients and thus generate repeat business from clients and referrals of their friends and associates.

  DISADVANTAGES OF ADR.

   ADR may not be suitable for every dispute.

  Loss of protections. If ADR is binding, the parties normally give up most court protections, including a
  decision by a judge or jury under formal rules of evidence and procedure, and review for legal error by an
  appellate court.


  L1200 Rev. Dec. 2019                                                                                 Page 2 of4
Case 8:21-cv-00428-JLS-KES Document 1-1 Filed 03/08/21 Page 8 of 20 Page ID #:60




   Less discovery. There generally is less opportunity to find out about the other side's case with ADR
   than with litigation. ADR may not be effective if it takes place before the parties have sufficient
   information to resolve the dispute.

   Additional costs. The neutral may charge a fee for his or her services. If a dispute is not resolved
   through ADR,the parties may have to put time and money into both ADR and a lawsuit.

  Effect of delays if the dispute is not resolved. Lawsuits must be brought within specified periods of
  time, known as statues of limitation. Parties must be careful not to let a statute of limitations run out while
  a dispute is in an ADR process.

  TYPES OF ADR IN CIVIL CASES.

  The most commonly used ADR processes are arbitration, mediation, neutral evaluation and settlement
  conferences.

   Arbitration. In arbitration, a neutral person called an "arbitrator" hears arguments and evidence from
   each side and then decides the outcome of the dispute. Arbitration is less formal than a trial, and the rules
   of evidence are often relaxed. Arbitration may be either "binding" or "nonbinding." Binding arbitration
   means that the parties waive their right to a trial and agree to accept the arbitrator's decision as final.
   Generally, there is no right to appeal an arbitrator's decision. Nonbinding arbitration means that the
   parties are free to request a trial if they do not accept the arbitrator's decision.

      Cases for Which Arbitration May Be Appropriate. Arbitration is best for cases where the parties
      want another person to decide the outcome of their dispute for them but would like to avoid the
      formality, time, and expense of a trial. It may also be appropriate for complex matters where the
      parties want a decision-maker who has training or experience in the subject matter of the dispute.

       Cases for Which Arbitration May Not Be Appropriate. If parties want to retain control over how
       their dispute is resolved, arbitration, particularly binding arbitration, is not appropriate. In binding
       arbitration, the parties generally cannot appeal the arbitrator's award, even if it is not supported by the
       evidence or the law. Even in nonbinding arbitration, if a party requests a trial and does not receive a
       more favorable result at trial than in arbitration, there may be penalties.

  Mediation. In mediation, an impartial person called a "mediator" helps the parties try to reach a mutually
  acceptable resolution of the dispute. The mediator does not decide the dispute but helps the parties
  communicate so they can try to settle the dispute themselves. Mediation leaves control of the outcome
  with the parties.

       Cases for Which Mediation May Be Appropriate. Mediation may be particularly useful when
       parties have a relationship they want to preserve. So when family members, neighbors, or business
       partners have a dispute, mediation may be the ADR process to use. Mediation is also effective when
       emotions are getting in the way of resolution. An effective mediator can hear the parties out and help
       them communicate with each other in an effective and nondestructive manner.

       Cases for Which Mediation May Not Be Appropriate. Mediation may not be effective if one of the
       parties is unwilling to cooperate or compromise. Mediation also may not be effective if one of the
       parties has a significant advantage in power over the other. Therefore, it may not be a good choice if
       the parties have a history of abuse or victimization.

  Neutral Evaluation. In neutral evaluation, each party gets a chance to present the case to a neutral
  person called an "evaluator." The evaluator then gives an opinion on the strengths and weaknesses of
  each party's evidence and arguments and about how the dispute could be resolved. The evaluator is


  L1200 Rev. Dec. 2019                                                                                  Page 3 of4
Case 8:21-cv-00428-JLS-KES Document 1-1 Filed 03/08/21 Page 9 of 20 Page ID #:61




   often an expert in the subject matter of the dispute. Although the evaluator's opinion is not binding, the
   parties typically use it as a basis for trying to negotiate a resolution of the dispute.

       Cases for Which Neutral Evaluation May Be Appropriate. Neutral evaluation may be most
       appropriate in cases in which there are technical issues that require special expertise to resolve or
       the only significant issue in the case is the amount of damages.

       Cases for Which Neutral Evaluation May Not Be Appropriate. Neutral evaluation may not be
       appropriate when there are significant personal or emotional barriers to resolving the dispute.

  Settlement Conferences. Settlement conferences may be either mandatory or voluntary. In both types
  of settlement conferences, the parties and their attorneys meet with a judge or a neutral person called a
  "settlement officer" to discuss possible settlement of their dispute. The judge or settlement officer does
  not make a decision in the case but assists the parties in evaluating the strengths and weaknesses of the
  case and in negotiating a settlement. Settlement conferences are appropriate in any case where
  settlement is an option. Mandatory settlement conferences are often held close to the date a case is set
  for trial.

   ADDITIONAL INFORMATION.

   In addition to mediation, arbitration, neutral evaluation, and settlement conferences, there are other types
   of ADR, including conciliation, fact finding, mini-trials, and summary jury trials. Sometimes parties will try
   a combination of ADR types. The important thing is to try to find the type or types of ADR that are most
   likely to resolve your dispute.

  To locate a dispute resolution program or neutral in your community:
      •    Contact the California Department of Consumer Affairs, Consumer Information Center,toll free, at
           1-800-852-5210
      •    Contact the Orange County Bar Association at(949)440-6700
      •    Look in the telephone directories under"Arbitrators" or"Mediators"

   Low cost mediation services are provided under the Orange County Dispute Resolution Program Act
  (DRPA). For information regarding DRPA,contact:
      •     OC Human Relations (714)480-6575, mediator@ochumanrelations.org
      •      Waymakers (949) 250-4058

  For information on the Superior Court of California, County of Orange court ordered arbitration program,
  refer to Local Rule 360.

   The Orange County Superior Court offers programs for Civil Mediation and Early Neutral Evaluation
  (ENE). For the Civil Mediation program, mediators on the Court's panel have agreed to accept a fee of
  $300 for up to the first two hours of a mediation session. For the ENE program, members of the Court's
   panel have agreed to accept a fee of $300 for up to three hours of an ENE session. Additional
   information on the Orange County Superior Court Civil Mediation and Early Neutral Evaluation (ENE)
   programs is available on the Court's website at www.occourts.org.




  L1200 Rev. Dec. 2019                                                                                 Page 4 of4
Case 8:21-cv-00428-JLS-KES Document 1-1 Filed 03/08/21 Page 10 of 20 Page ID #:62



ATTORNEY OR PARTY WITHOUT ATTORNEY:            STATE BAR NO.:                                   FOR COURT USE ONLY
NAME:
FIRM NAME:
STREET ADDRESS:                                                                              For your protection
CITY:                                          STATE:             ZIP CODE:                   an.d privacy, please
TELEPHONE NO.:                                 FAX NO.:                                      press the Clear This
E-MAIL ADDRESS:
ATTORNEY FOR (name):
                                                                                             Form button after you
                                                                                              are done printing this
SUPERIOR COURT OF CALIFORNIA,COUNTY OF ORANGE                                                :form.
 JUSTICE CENTER:
0 Central - 700 Civic Center Dr. West, Santa Ana, CA 92701-4045
:1 1 Civil Complex Center - 751 W. Santa Ana Blvd., Santa Ana, CA 92701-4512
0 Harbor —Newport Beach Facility —4601 Jamboree Rd., Newport Beach, CA 92660-2595
El North — 1275 N. Berkeley Ave., P.O. Box 5000, Fullerton, CA 92838-0500
o West — 8141 13"Street, Westminster, CA 92683-4593

PLAINTIFF/PETITIONER:

DEFENDANT/RESPONDENT:
                                                                                           CASE NUMBER:
ALTERNATIVE DISPUTE RESOLUTION(ADR)STIPULATION


 Plaintiff(s)/Petitioner(s),



 and defendant(s)/respondent(s),



 agree to the following dispute resolution process:

    Mediation

    Arbitration (must specify code)
                   El Under section 1141.11 of the Code of Civil Procedure
                      Under section 1280 of the Code of Civil Procedure

fl Neutral Case Evaluation
 The ADR process must be completed no later than 90 days after the date of this Stipulation or the date the case
 was referred, whichever is sooner.

El I have an Order on Court Fee Waiver(FW-003)on file, and the selected ADR Neutral(s) are eligible to
provide pro bono services.

EIThe ADR Neutral Selection and Party List is attached to this Stipulation.

 We understand that there may be a charge for services provided by neutrals. We understand that participating in
 an ADR process does not extend the time periods specified in California Rules of Court, rule 3.720 et seq.


 Date:
                                  (SIGNATURE OF PLAINTIFF OR ATTORNEY)              (SIGNATURE OF PLAINTIFF OR ATTORNEY)



 Date:
                                 (SIGNATURE OF DEFENDANT OR ATTORNEY)               (SIGNATURE OF DEFENDANT OR ATTORNEY)


                               ALTERNATIVE DISPUTE RESOLUTION(ADR)STIPULATION
 Approved for Optional Use                                                                     Califomia Rules of Court, rule 3.221
 L1270(Rev. March 2019)
Case 8:21-cv-00428-JLS-KES Document 1-1 Filed 03/08/21 Page 11 of 20 Page ID #:63




      1 Daniel P. Stevens(164277)
        ken@smcmlaw.com
      2 Heather McMillan(188939)
        heather@scmclaw.com
      3 STEVENS & McMILLAN
        335 Centennial Way
      4 Tustin, CA 92780
        Tel.: (714)730-1000
    - 5 Fax: (714)730-1067

     6 Attorneys for Plaintiff
       HUMBERTO MIRELES
     7

      8             IN THE SUPERIOR COURT FOR THE STATE OF CALIFORNIA

      9             FOR THE COUNTY OF ORANGE,CENTRAL JUSTICE CENTER

     10 HUMBERTO MIRELES,                                Case No.: 30-2021-01182604-CU-0E-CJC

     11                     Plaintiff,                   Assigned to: Hon. Stephanie George
                                                         Dept. No.:   C24
     12 v.                                   )
                                             )
     13 HERC RENTALS INC.,HERC HOLDINGS)                 STATEMENT OF DAMAGES
        INC.and DOES 1 through 50,inclusive, )
     14                                      )
                          Defendants.        )           Action Filed: February 3,2021
     15                                      )

     16        1.     General damages in excess of$5,000,000.

     17        2.     Economic damages in excess of$5,000,000.

     18        3.     Punitive damages in excess of$5,000,000.

     19

     20                                                  STEVENS & McMILLAN

     21

     22 Dated: February 4,2021                   By:
                                                          ANIEL P. STEVENS
     23                                                  Attorney for Plaintiff
                                                         HUMBERTO MIRELES
     24

     25

     26

     27

     28

                                                     1
                                         STATEMENT OF DAMAGES
    Case 8:21-cv-00428-JLS-KES
            El tronically Filed by SuperiorDocument      1-1 Filed
                                            Court of California, County03/08/21    Page 12 of
                                                                        of Orange, 02/03/2021   20 Page
                                                                                              04:50:30 PM. ID #:64
_ 30,2021-0118 .04,CU-OE-CJC - ROA # 2 - DAVID H. YAMASAKI; Clerk of the-Court-By Randi-Baker, Deputy Clerk.



             1 Daniel P. Stevens(164277)
               ken@scmclaw.corn
             2 Heather McMillan (188939)
               heather@scmclaw.corn
             3 STEVENS & McMILLAN
               335 Centennial Way
             4 Tustin, CA 92780
               Tel.: (714)730-1000
             5 Fax: (714)730-1067

             6 Attorneys for Plaintiff
               HUMBERTO MIRELES
             7

             8               IN THE SUPERIOR COURT FOR THE STATE OF CALIFORNIA

             9             FOR THE COUNTY OF ORANGE,CENTRAL JUSTICE CENTER
                                                                     30-2021-0118260/1-CLI-0E-CiC
            10   HUMBERTO MIRELES,                      ) Case No.:       Assigned for all OUrpoSes
                                                        )                     Judge Stephanie George
            11                       Plaintiff,         )
                                                        ) COMPLAINT FOR DAMAGES
            12                                          )
                                                        ) 1      Family Medical Leave Violation
            13   HERC RENTALS INC.,HERC HOLDINGS)         2.     Sick Time Violation
                 INC. and DOES 1 through 50, inclusive, ) 3.     Failure to Accommodate
            14                                          ) 4.     Violation of Labor Code §1102.5
                                     Defendants.        )        [Whistle Blower]
            15                                          ) 5.     Wrongful Termination

            16

            17 Plaintiff alleges:

            18          1.      At all times mentioned in this complaint, Defendants HERC RENTALS INC and

            19 HERC HOLDINGS INC were each, respectively, a corporation, duly licensed, and conducting

            20 business in the County of Orange, State of California..

            21          2.      At all times mentioned in this complaint, Plaintiff HUMBERTO MIRELES was a

            22 resident of California.     During the relevant time period, Plaintiff was employed by and then

            23 terminated by Defendants.

            24          3.     Plaintiff does not know the true names ofDefendants DOES 1 through 50,inclusive,

            25 and therefore sue them by those fictitious names.

            26          4.      Plaintiff is informed and believes, and on the basis of that information and belief

            27 alleges, that at all times mentioned in this complaint, defendants were the agents and employees of

            28 their co-defendants or otherwise responsible for the conduct complained ofherein, and in doing the
                                                                 1
                                                      Complaint for Damages
Case 8:21-cv-00428-JLS-KES Document 1-1 Filed 03/08/21 Page 13 of 20 Page ID #:65




       1 things alleged in this complaint were acting within the course and scope of that agency and

       2 employment or were otherwise responsible for the damages complained of by the Plaintiff

       3                                    FACTUAL ALLEGATIONS

      4           5.     Humberto"Lewis" Mireles commenced employment with Herc Rentals in Anaheim

       5 on January 14, 2019.

      6          6.      On March 18, 2020 Mireles Mireles complained that the COVED supplies were

       7 insufficient and that the COVID policies,particularly concerning customers, was unsafe.The Branch

       8 Manager said he would not change their policy even though managers at other stores took steps to

      9 implement COVED safety procedures. Mr. Mireles was concerned about covrD in that he had

      10 allergies and the companies lack of safety caused him to have a panic attack on that date. He saw a

      1 1 doctor and was put on medical leave. HR allowed him to use sick time to cover the leave.

      12         7.      Mr. Mireles returned to work on Monday March 30, 2020. He was still required to

      13 meet with customers without proper safety procedures. He had a panic attack on March 31,coughing

      14 up blood. He returned to work the next day.

      15          8.     Three weeks later, on May 21, 2020, Roy Martinez, the Branch Manager for

      16 Anaheim,told Mr. Mireles that he was laying him offdue to COVED.However,no one else was laid

      17 off and the branch was short handed at the time of the layoff. In addition, he learned that they

      18 interviewed three people for his position two days before he was laid off and the job was posted

      19 online. Mr. Mireles applied for the position that was online, as well as two others, but was not hired.

     20          9.      The plaintifffiled administrative complaints with the Department ofFair Housing and

     21 Employment within the statutory time period and received Notices of Case Closure (Right-to-Sue

     22 Letters) for each defendant named herein.

     23 //

     24 ///

     25 ///

     26 ///

     27 ///

     28 ///
                                                            2
                                                 Complaint for Damages
Case 8:21-cv-00428-JLS-KES Document 1-1 Filed 03/08/21 Page 14 of 20 Page ID #:66




       1                                   FIRST CAUSE OF ACTION

       2                 (Violation of California Family Rights Act - Gov't Code §12945.2)

       3                               (By Plaintiff against All Defendants)

      4           10.    Plaintiff hereby incorporates paragraphs 1 through 9, inclusive, as though fully set

       5 forth at this point.

      6           1 1.   This action is brought pursuant to the California Fair Employment and Practices Act,

       7 section 12945.2 ofthe Government Code and/or the corresponding regulations ofthe California Fair

       8 Employment and Housing Commission, which makes it an unlawful employment practice for an

      9 employer to refuse to grant a request by any employee with more than 12 months ofservice with the

      10 employer and who has at least 1,250 hours of service with the employer during the previous 12-

      1 1 month period, to take up to a total of 12 workweeks in any 12-month period for family care and

      12 medical leave. This section is deemed violated when an employer fails to return an employee to the

      13 same or comparable position at the end of the leave or if the employer discriminates against the

      14 employee for taking or asking for leave.

      15          12.    At all times mentioned in this complaint, plaintiff was an employee of defendant

      16 employers within the meaning of Government Code sections 12926, 12940 and 12945.2.

      17 At all times relevant herein, Defendants were and are an "employer" under FEHA, regularly

      18 employing five or more employees,respectively, within the meaning of Government Code sections

      19 12926 and 12940.

     20           13.    At all times relevant herein, Defendants, respectively, employed fifty(50)or more

     21 employees within a seventy-five (75) mile radius of the facility where plaintiff was employed.

     22           14.    Plaintiff was employed by defendants for at least twelve(12) total months prior to

     23 plaintiff's request for leave as alleged more fully herein.

     24           15.    Plaintiff gave defendants at least one thousand two hundred fifty (1,250) hours of

     25 service during the twelve (12) month period immediately preceding the request for or

     26 commencement of plaintiffs leave.

     27           16.    As is more fully set forth herein, plaintiff took a medical leave. Defendants

     28 unlawfully discriminated and/or retaliated against plaintiff by terminating him in retaliation for
                                                        3
                                                Complaint for Damages
Case 8:21-cv-00428-JLS-KES Document 1-1 Filed 03/08/21 Page 15 of 20 Page ID #:67




       1 taking the leave.

       2           17.   As a direct and proximate result of defendants' unlawful conduct as alleged in this

       3 complaint, plaintiff has suffered extreme and severe anguish, humiliation, nervousness, anger,

      4 tension, anxiety and emotional distress.

       5           18.   As a further direct and proximate result ofthe unlawful conduct,plaintiffhas suffered

      6 and continues to suffer loss of income, loss of earning capacity, loss ofjob opportunity and other

       7 losses.

       8           19.   Because plaintiff was discriminated against in violation ofthe Fair Employment and

      9 Housing Act, plaintiff is entitled to recover attorneys' fees and costs in this action pursuant to

      10 California Government Code section 12965(b).

      11           20.   Because the acts taken toward plaintiff were carried out by defendants acting in a

      12 deliberate,cold,callous, malicious,oppressive,and intentional manner in order to injure and damage

      13 plaintiff, plaintiff requests the assessment of punitive damages against defendants in an amount

      14 appropriate to punish and make an example of defendants.

      15                                  SECOND CAUSE OF ACTION

      16                             (Leaves for Labor Code §230-234, 246.5)

      17                               (By Plaintiff against All Defendants)

      18           21.   Plaintiff hereby incorporates paragraphs 1 through 20, inclusive, as though fully set

      19 forth at this point.

     20            22.   This action is brought pursuant to Labor Code Sections 233(c)(d) and 246.5 which

     21 prohibits employers from retaliating against employees for taking available sick time for diagnosis,

     22 care, or treatment for an existing health care condition, or preventative care, for themselves or their

     23 family member.

     24            23.   Plaintiff took sick time off and in retaliation the defendant terminated him.

     25            24.   Pursuant to the above cited code sections, plaintiff is entitled to reinstatement and

     26 actual damages, equitable relief, and an award of attorney's fees.

     27 ///

     28 ///
                                                           4
                                                 Complaint for Damages
Case 8:21-cv-00428-JLS-KES Document 1-1 Filed 03/08/21 Page 16 of 20 Page ID #:68




       1                                   THIRD CAUSE OF ACTION

      2                                     (Failure to Accommodate -

      3                              Gov't Code §12926.1, 12940(a)(m) and (n))

      4                                 (By Plaintiff against All Defendants)

      5           25.    Plaintiff hereby incorporates paragraphs 1 through 24, inclusive, as though fully set

      6 forth at this point.

      7           26.    This action is brought pursuant to the California Fair Employment and Practices Act,

      8 section 12940 and 12926.1 of the Government Code and/or the corresponding regulations of the

      9 California Fair Employment and Housing Commission, which makes it an unlawful employment

      10 practice for an employer to discriminate against a person with a disability, fail to make reasonable

      1 1 accommodation to a person with a disability, or fail to engage in a timely, good faith, interactive

      12 process with an employee to determine effective reasonable accommodations.

      13          27.    As is more fully set forth herein,plaintiffhad severe allergies and other health issues.

      14 These issues were a disability, but even if they were not, the employer perceived them to be a

      15 disability. Plaintiff was able to perform the job with reasonable accommodation.

      16          28.    The company failed to comply with the above sited code sections and regulations

      17 when it failed to accommodate the plaintiff, failed to engage in an interactive process to determine

      18 a reasonable accommodation, and when they fired the plaintiff.

      19          29.    As a direct and proximate result of defendant's unlawful conduct as alleged in this

     20 complaint, plaintiff has suffered extreme and severe anguish, humiliation, nervousness, anger,

     21 tension, anxiety and emotional distress.

     22           30.    As a further direct and proximate result ofthe unlawful conduct,plaintiffhas suffered

     23 and continues to suffer loss of income, loss of earning capacity, loss ofjob opportunity and other

     24 losses.

     25           31.    Because plaintiff was discriminated against in violation ofthe Fair Employment and

     26 Housing Act, plaintiff is entitled to recover attorney's fees and costs in this action pursuant to

     27 California Government Code section 12965(b).

     28           32.    Because the acts taken toward plaintiff were carried out by defendants acting in a
                                                         5
                                                 Complaint for Damages
Case 8:21-cv-00428-JLS-KES Document 1-1 Filed 03/08/21 Page 17 of 20 Page ID #:69




       1 deliberate,cold,callous, malicious,oppressive,and intentional manner in order to injure and damage

      2 him, plaintiff requests the assessment of punitive damages against defendants in an amount

       3 appropriate to punish and make an example of defendants.

      4                                     FOURTH CAUSE OF ACTION

      5                         (Violation of Labor Code 1102.5 - Whistle Blower)

      6                                 (By Plaintiff against All Defendants)

      7           33.    Plaintiff hereby incorporates by reference paragraphs 1 through 32,inclusive, ofthis

      8 complaint as if fully set forth..

      9           34.    This cause of action is brought pursuant to California Labor Code section 1102.5

      10 which prohibits an employer from reraliating against an employee for disclosing information lo a

      1 1 government or law enforcement agency, where the employee has reasonable cause to believe that the

      12 information discloses a violation oflaw; refusing to participate in an activity that would result in a

      13 violation oflaw; and/or disclosing information to a person with authority over the employee or who

      14 has the authority to investigate a violation of law.

      15          35.    Plaintiff complained that the defendant was not complying with COVID safety

      16 requirements.

      17          36,    Defendants discovered ilta iplaintiff made lie complai lit and retaliated by tenni tali iig

      18 him.

      19          37.    As a direct and proximate result of Defendant's unlawful conduct as alleged in this

     20 complaint, Plaintiff has suffered extreme and severe anguish, humiliation, nervousness, anger,

     21 tension, anxiety and emotional distress.

     22           38.    As a further direct and proximate result ofthe unlawful conduct,Plaintiffhas suffered

     23 and continues to suffer loss of income, loss of earning capacity, loss ofjob opportunity and other

     24 losses.

     25           39.    Because the acts taken toward Plaintiff were carried out by Defendants acting in a

     26 deliberate,cold,callous, malicious,oppressive,and intentional manner in order to injure and damage

     27 plaintiff, Plaintiff requests the assessment of punitive damages against Defendants, in an amount

     28 appropriate to punish and make an example of Defendants.
                                                      6
                                                  Complaint for Damages
Case 8:21-cv-00428-JLS-KES Document 1-1 Filed 03/08/21 Page 18 of 20 Page ID #:70




       I          40.    Pursuant to California Labor Code section 98.6, plaintiff also seeks the remedy of

       2 reinstatement and reimbursement for lost wages from the defendant.

       3                                    FIFTH CAUSE OF ACTION

      4                                        (Wrongful Termination)

       5                                (By Plaintiff Against All Defendant)

      6          41.     Plaintiff hereby incorporates by reference paragraphs 1 through 40, inclusive,

       7 as though fully set forth at this point.

       8         42.     Plaintiff alleges that the discharge was wrongful because it was in violation of the

      9 public policy of the State of California as set forth in California Government Code section 12940

      10 et seq.,the administrative regulations ofthe Fair Employment and Housing Act and Article 1, section

      1 1 8 of the Constitution of the State of California, Labor Code Section 6400 (right to work in

      12 safe/healthy workplace);Labor Code Section 1102.5(right to receive earned wages)as set forth more

      13 fully herein.

      14         43.     As a direct and proximate result of Defendants' unlawful conduct as alleged in

      15 this complaint, Plaintiff has suffered extreme and severe anguish, humiliation, anger, tension,

      16 anxiety, depression, lowered self-esteem, sleeplessness and emotional distress.

      17         44.     As a further direct and proximate result of the unlawful conduct, Plaintiff has

      18 suffered and continues to suffer loss ofincome,loss ofearning capacity,loss ofjob opportunity and

      19 other losses.

     20          45.     Because the acts taken toward Plaintiff were carried out by Defendants acting in a

     21 deliberate,cold,callous, malicious,oppressive,and intentional manner in order to injure and damage

     22 plaintiff, Plaintiff requests the assessment of punitive damages against Defendants in an amount

     23 appropriate to punish and make an example of Defendants.

     24

     25 ///

     26 ///

     27

     28 ///
                                                             7
                                                    Complaint for Damages
Case 8:21-cv-00428-JLS-KES Document 1-1 Filed 03/08/21 Page 19 of 20 Page ID #:71




       1        WHEREFORE,Plaintiff demands judgment against Defendants as follows:

      2 As to the First and Third Causes of Action:

      3         1.     For general and compensatory damages;

      4         2.     For special damages according to proof;

      5         3.     For punitive damages;

      6         4.     For prejudgment interest on all amounts claimed that are readily ascertainable;

      7         5.     For costs and attorneys' fees pursuant to Government Code section 12965(b); and

      8         6.     For such other and further relief that the court considers proper.

      9 As to the Second Cause of Action:

      10        1.     For reinstatement;

      11        2.     For actual damages;

      12        3.     For equitable relief;

      13        4.     For an award of reasonable attorney's fees;

      14        4.     For prejudgment interest on all amounts claimed that are readily ascertainable;

      15        5.     For such other and further relief that the court considers proper.

      16 As to the Fourth Cause of Action:

     17         1.    For general and compensatory damages;

      18        2.    For special damages;

      19        4.     Reinstatement and reimbursement for lost wages under Labor Code §98.6;

     20         5.    For prejudgment interest on all amounts claimed that are readily ascertainable;

     21         6.    For punitive damages; and

     22         7.     For such other and further relief that the court considers proper.

     23 As to the Fifth Cause of Action:

     24         1.    For general and compensatory damages;

     25         2.    For special damages according to proof;

     26         3.    For punitive damages;

     27         4.    For prejudgment interest on all amounts claimed that are readily ascertainable;

     28 ///
                                                         8
                                               Complaint for Damages
Case 8:21-cv-00428-JLS-KES Document 1-1 Filed 03/08/21 Page 20 of 20 Page ID #:72




       1       5.     For costs; and

      2        6.     For such other and further relief that the court considers proper.

      3

      4                                                     STEVENS 8,McMILLAN
      5

      6 Dated: February 3, 2021                     By:
                                                            DANIEL P. STEVENS
      7                                                     Attorney for Plaintiff

      8

      9

      10

      11

      12

      13

      14

      15

     16

      17

      18

      19

     20

     21

     22

     23

     24

     25

     26

     27

     28                                                9

                                             Complaint for Damages
